Order
PER CURIAM.
Gerald A. Duncan appeals the denial of his post-conviction motion pursuant to Rule 24.035 to vacate his judgment and sentence after he pled guilty to second-degree murder and armed criminal action. In his sole point on appeal, Mr. Duncan alleges that the circuit court erred in denying his motion because he was improperly coerced by his attorney through “misapprehension and fear” to plead guilty, and, thus, his pleas were involuntary. He specifically contends that his attorney’s observations and opinions regarding the unfavorable outcomes of the trial of his co-defendant improperly coerced him into pleading guilty because Duncan believes that his attorney ignored “substantial differences” between his case and that of his co-defendant.
We affirm. Rule 84.16(b).